Citation Nr: 0914781	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-41 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, (RO), which denied entitlement to service 
connection for a lumbar spine disability and diabetes 
mellitus.  

In a December 2005 substantive appeal, the Veteran requested 
a hearing before the Board.  However, the veteran 
subsequently withdrew his request in January 2009.    

The May 2004 rating decision granted service connection for 
generalized anxiety disorder, a right knee disability, and a 
bilateral hip disability.  In July 2004, the Veteran filed a 
notice of disagreement as to the disability ratings assigned 
and in October 2005, a statement of the case was issued.  
However, the Veteran did not file a substantive appeal, and 
the issues were not certified for appeal.  These issues are 
not before the Board for appellate consideration.  See 38 
C.F.R. § 20.200.  

An April 2006 rating decision denied entitlement to increased 
ratings for the left knee disability and the generalized 
anxiety disorder.  In May 2006, the Veteran filed a timely 
notice of disagreement for these issues.  In April 2007, a 
statement of the case was issued.  A January 2007 rating 
decision denied entitlement to service connection for a hand 
disability.  The Veteran filed a timely notice of 
disagreement in February 2007.  A statement of the case was 
issued in August 2008.  The Veteran did not file substantive 
appeals for these issues, and these issues have not been 
certified for appeal.  See 38 C.F.R. § 20.200.  



FINDINGS OF FACT

1.  A lumbar spine disability to include degenerative joint 
changes and lumbar strain was detected many years after 
service, is not related to in-service disease or injury, and 
is not caused by or aggravated by a service-connected 
disability.

2.  Diabetes mellitus was detected many years after service, 
is not related to in-service disease or injury, and is not 
caused by or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability to include degenerative joint 
changes and lumbar strain was not incurred in or aggravated 
by active service and may not be so presumed, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be so presumed, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or diabetes mellitus became manifest 
to a degree of 10 percent or more within one year from the 
date of the Veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Initial Matters

The Veteran argues that service connection is warranted for 
the claimed disabilities on a secondary basis.  The Board 
notes that the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal and the question arises 
as to which set of regulations applies.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that 
when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  However, 
the Federal Circuit overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

The current version of 38 C.F.R. § 3.310 provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior version of 38 C.F.R. § 3.310, which 
had not been interpreted as requiring that a specific 
baseline be found.  In any event, the evidence does not 
demonstrate aggravation under either version of 38 C.F.R. § 
3.310 as will be discussed in detail below.  

Entitlement to service connection for a lumbar spine 
disability 

The Veteran asserts that he had a lumbar spine injury in 
service.  He also asserts that his service-connected 
orthopedic disabilities caused or aggravate his lumbar spine 
disability.  See the Veteran's statement dated in December 
2005.  

The medical evidence of record shows that the Veteran has a 
current lumbar spine disability.  A December 2003 VA 
examination report indicates shows a diagnosis of chronic 
musculoskeletal strain of the lumbar region with early 
evidence of degenerative joint changes.   

Service treatment records show that upon enlistment 
examination in September 1977, examination of the spine was 
normal.  Service treatment records show that in September 
1979, the Veteran sought medical treatment with complaints of 
low back pain.  He reported having low back pain for two 
weeks.  He denied trauma.  He reported that the pain was 
sharp and intermittent, and bending aggravated the pain.  
Physical examination revealed that range of motion of the 
spine was within normal limits.  The assessment was low back 
strain.  Separation examination dated in March 1981 shows 
that examination of the spine was normal.  The Veteran was 
afforded a VA examination in March 1981, after service 
separation.  The examination report does not disclose any 
complaints or findings pertinent to the lumbar spine.   

There is no evidence of any complaints or symptoms of low 
back pain until 1990.  The June 1990 VA examination shows 
that the veteran had a history of occasional low back pain.  
See also VA treatment records and examination reports dated 
in September 1992, April and May 2004, 2006, and 2007.  
Degenerative change in the lumbar spine were first detected 
in December 2003.  A VA x-ray examination report indicates 
that there were mild degenerative changes most prominent at 
L3-4.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current lumbar spine disability is related to a disease 
or injury that occurred in service, or is caused by or 
aggravated by a service-connected disability, or that the 
arthritis of the lumbar spine was shown to a compensable 
degree in the first post-service year.  

With respect to whether a relationship can be established 
between the current lumbar spine disability and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of arthritis of the lumbar spine 
within the first post-service year.  Thus, entitlement to 
service connection for such disability may not be granted on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current lumbar 
spine disability that is related to service or is caused or 
aggravated by a service-connected disability.  The Board 
finds that the evidence is not in equipoise, but 
preponderates against the claim.  The Board finds that the 
probative evidence of record establishes that the current 
lumbar spine disability manifested many years after service 
and is not related to service, and is not caused or 
aggravated by a service-connected disability.    

The Board finds that the more probative medical evidence of 
record establishes that the Veteran's lumbar spine disability 
is not related to disease or injury in service.  The Veteran 
was afforded a VA examination in December 2003 in order to 
obtain a medical opinion as to whether the lumbar spine 
disability was caused or aggravated by service or a service-
connected disability.  The examiner reviewed the claims 
folder and examined the Veteran.  The diagnosis was chronic 
musculoskeletal strain of the lumbar region with early 
evidence of degenerative joint changes.  The examiner opined 
that the Veteran's morbid obesity was a major contributing 
factor to the chronic musculoskeletal strain of the lower 
lumbar region.  

There is no competent evidence which relates the current 
lumbar spine disability to service including the assessment 
of low back strain in service.  The Veteran asserts that he 
had an injury in service.  The service treatment records 
document a diagnosis of lumbar strain in service; the service 
treatment records do not document a back injury.  However, 
the Veteran is competent to report incurring a back injury.  
A layperson is competent to report observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, he is not 
competent to render a medical diagnosis or render a medical 
opinion relating any current disability to any injury in 
service without the necessary medical expertise.  Id.  In the 
present case, the service treatment records show one 
complaint of low back pain with treatment and that the 
Veteran's spine was normal upon separation examination in 
March 1981.  There is no evidence of any complaints of back 
pain until over 10 years after service separation.  The Board 
notes that this lengthy period with no evidence of pertinent 
diagnosis or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds 
that there is no competent evidence of a continuity of lumbar 
spine symptomatology after discharge.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The Board finds that the preponderance of the evidence 
establishes that the lumbar spine disability first manifested 
many years after service and is not related to any disease or 
injury in service.  

There is no competent evidence that the lumbar spine 
disability is caused or aggravated by a service-connected 
disability.  The record shows that service connection is in 
effect for a left knee injury with healed laceration with a 
residual scar with symptomatic patellar chondromalacia and 
chronic synovitis and a 20 percent rating has been assigned 
from July 15, 2004.  Service connection is also in effect for 
degenerative joint disease of the left knee and a 10 percent 
rating has been assigned from September 18, 1992.  Service 
connection is also in effect for sacral ileitis with mild 
degenerative changes of the right and left hips and right 
knee chondromalacia and synovitis; 10 percent ratings are 
assigned to each disability.  

As discussed above, the examiner who performed the VA 
examination in December 2003 opined that the Veteran's lumbar 
strain was due to his obesity.  The examiner also opined that 
it was at least as likely as not that the Veteran's 
sacroiliac pain is consequential to the abnormal weight 
bearing and abnormal gait as well as a consequence of his 
morbid obesity.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board concedes that the competent evidence establishes 
that the service-connected disabilities may cause pain in the 
sacroiliac area, but there is no competent evidence that the 
service-connected disabilities cause or aggravate the lumbar 
strain or the degenerative changes in the lumbar spine. 

The Veteran has theorized that his current lumbar spine 
disability is caused by the service-connected disabilities.  
The Veteran's own implied assertions that the lumbar spine 
disability is medically related to his service-connected knee 
or hip disabilities are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  The Veteran is not competent to 
testify as to medical matters without medical training and he 
is not qualified to render a medical opinion regarding the 
origin or etiology of a disability.  The Veteran's statements 
cannot serve as competent medical evidence of the etiology of 
the lumbar spine disability or whether the lumbar spine 
disability has increase in severity due to a service-
connected disability.    

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current lumbar spine disability was incurred during service, 
to include on a presumptive basis, or is related to an in-
service injury or trauma.  The preponderance of the evidence 
is against the finding that the Veteran's current lumbar 
spine disability is due to or aggravated by a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a lumbar spine disability is not 
warranted, and the claim is denied.  

Entitlement to service connection for diabetes mellitus.  

The Veteran asserts that his service-connected left knee 
disability contributed to or aggravates his diabetes mellitus 
because the left knee disability prevents him from being 
active and this has led to weight gain and diabetes mellitus.  
In the December 2005 substantive appeal, the Veteran stated 
that he has severe physical limitations which impede his 
ability to exercise and control his weight.  He asserts that 
the diabetes is exacerbated by his diet and weight.  He 
contends that without the ability to exercise, he has far 
less control over his weight.  

The record shows that service connection is in effect for a 
left knee injury with healed laceration, a residual scar, 
symptomatic patellar chondromalacia, and chronic synovitis 
and a 20 percent rating has been assigned from July 15, 2004.  
Service connection is also in effect for degenerative joint 
disease of the left knee and a 10 percent rating has been 
assigned from September 18, 1992.    

The preponderance of the evidence of record shows that the 
Veteran has a current diagnoses of diabetes mellitus.  The 
January 2004 VA examination report indicates that the Veteran 
has a diagnosis of diabetes mellitus, Type 2, poorly 
controlled. 

There is no evidence of a diagnosis of diabetes mellitus in 
service.  The probative evidence of record shows that 
diabetes mellitus was first diagnosed in December 1991.  See 
the VA treatment records dated in December 1991.  There is no 
evidence of a diagnosis of diabetes mellitus within one year 
of service separation.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current diabetes mellitus is related to a disease or 
injury that occurred in service, or is caused by or 
aggravated by a service-connected disability.  The Board 
finds that the more probative medical evidence establishes 
that the diabetes mellitus is not due to any disease or 
injury in service, and is not caused or aggravated by a 
service-connected disability.  The probative evidence of 
record establishes that the diabetes mellitus manifested many 
years after service and is not related to service or to a 
service-connected disability. 

The Veteran was afforded a VA examination in January 2004 in 
order to obtain a medical opinion as to whether the service-
connected left knee disability caused or aggravates the 
diabetes mellitus.  The examiner was specifically asked to 
render an opinion as to whether the diabetes mellitus is 
related to his inability to exercise due to the knee 
disability.  The January 2004 VA examination report indicates 
that the VA examiner reviewed the claims folder and examined 
the Veteran.  The examiner stated that diabetes is a 
metabolic disorder usually related to a genetic abnormality 
which may be inherited, induced by outside influences, or on 
rare occasions, occurs spontaneously.  The examiner stated 
that to that extent, the diabetes is not caused by his 
arthritic disease.  

The examiner further stated that the management of diabetes 
centers around scrupulous dietary management and a moderate 
amount of daily exercise, along with the necessary 
supplements of insulin and oral medications to modify the 
cellular mechanisms which tend to improve the effectiveness 
of existing insulin.  The examiner stated that to the extent 
that the Veteran's orthopedic problems impede his ability to 
exercise, the poor control of his diabetes may be somewhat 
exacerbated.  The examiner stated that the Veteran's 
inability to control his diet and weight however, would be a 
far more important variable in this equation.  For the 
Veteran, the examiner summarized that decreased exercise is 
not the cause of his diabetes, but may contribute to 
increased weight and difficulty in management, particularly 
in the presence of overeating and obesity.

The Board finds that this medical opinion does not establish 
that the diabetes mellitus was caused or aggravated by the 
service-connected left knee disabilities.  The essence of the 
examiner's argument clearly attributes the Veteran's diabetes 
mellitus to his diet and obesity.  The examiner did state 
that the poor control of his diabetes may be somewhat 
exacerbated by the difficulty or impediment in exercising.  
However, the Board finds that statement to be speculative at 
best and to have limited probative value because the opinion 
expressed the relationship as possible, rather than probable.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
statement using the term "could," or in the moving party's 
case, "may" or "possibly," without supporting clinical data 
or other rationale, is too speculative in order to provide 
the degree of certainty required for medical nexus evidence.)  
See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  

The VA examiner's statement essentially indicates that the 
control of the diabetes may be exacerbated by the difficulty 
in exercising due to orthopedic disabilities, not that the 
diabetes mellitus itself was exacerbated.  It is not 
sufficient evidence of an actual increase in severity of the 
diabetes mellitus, which must be shown in order for 
aggravation to be established.  Also, medical evidence of 
record shows that the Veteran had poor control of the 
diabetes mellitus due to noncompliance with medications.  See 
the VA treatment records dated in July 2004, January 2007 and 
March 2007.  Also, medical evidence dated after the VA 
examination establishes that the Veteran's diabetes control 
has improved.  See the VA treatment record dated in May 2007.  
The examiner does not indicate that the difficulty in 
exercising actually causes an increase in the severity of the 
diabetes.  Thus, this medical statement is not sufficient to 
establish that the diabetes mellitus is aggravated by the 
service-connected left knee disability. 

The Veteran himself has theorized that his diabetes mellitus 
is aggravated by the service-connected diabetes mellitus.  
The Veteran's own implied assertions of aggravation are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu, supra.  The Veteran's 
statements cannot serve as competent medical evidence of 
aggravation of the diabetes mellitus.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
diabetes mellitus was incurred or aggravated during service 
or is related to an in-service injury or trauma.  The 
preponderance of the evidence is against the finding that the 
Veteran's diabetes mellitus is caused or aggravated by a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for diabetes mellitus is not 
warranted, and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
December 2003, prior to the initial adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection on a direct and secondary basis, as well 
as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating in May 2008, and the claims were 
readjudicated in the August 2008 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Veteran was not provided with Dingess notice of 
effective dates.  However, the Veteran was given notice of 
what type of information and evidence he needed to 
substantiate his claim for service connection.  The record 
establishes that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims.  
Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  In addition, any 
questions as to the appropriate effective date to be assigned 
are moot as the claims have been denied.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records from 
the Roseburg VA medical facility dated from 1982 to August 
2008 were obtained and associated with the claims folder.  
There is no identified relevant evidence that has not been 
accounted for.  VA examinations were performed in 2003 and 
2004 in order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection on a direct and secondary 
basis for a lumbar spine disability to include lumbar strain 
and degenerative changes is not warranted, and the appeal is 
denied. 

Entitlement to service connection for diabetes mellitus on a 
direct and secondary basis is not warranted, and the appeal 
is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


